Title: To Thomas Jefferson from Richard Barry, 11 August 1808
From: Barry, Richard
To: Jefferson, Thomas


                  
                     Sir, 
                     Washington City August 11th 1808
                  
                  Inclosed you have a Glorius diamond I have purchased in G. Town for you; its a remarkable good one and the cut of it is very easy found who ever is to use it at your place should practice on it every leasure hour he can spare, you have also the bill and receit of it 
                  I am with great regard your Hble Servt.
                  
                     Richard Barry 
                     
                  
                  
                     Sir
                      I hope you’l excuse the liberty I take in sending a letter to Mr Nelson under cover of yours
                  
               